Citation Nr: 1136170	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2009 for further development.  

The Veteran appeared at a September 2009 hearing before the Board at the RO.  A transcript is of record.

The Board notes that the Veteran was scheduled for a Decision Review Officer (DRO) Hearing in August 2007.  However, by statement received in August 2007, the Veteran waived her right to a DRO hearing.  Consequently, the Veteran cancelled the DRO hearing.

The issue of entitlement to service connection for stomach disability, claimed as acid reflux, has been raised by the record (specifically in a statement received in October 2007), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Although the appeal also originally included the issues of service connection for right arm disability and for low back disability, service connection was granted for these disabilities by rating decision in March 2011 and are therefore no longer in appellate status.	

The issues of entitlement to service connection right and left hip disabilities and for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability, to include depression.


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated November 2007.  The RO provided the appellant with additional notice in January 2010 and March 2010, subsequent to the initial adjudication in March 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the January 2010 and March 2010 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an April 2011 supplemental statement of the case, following the provision of notice in March 2010.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, VA and private treatment records; obtained Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in September 2007 and March 2010; and afforded the Veteran the opportunity to give testimony before the Board at the RO in September 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the psychiatric disability issue at this time.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

Psychiatric Disability

One of the issues before the Board involves a claim of entitlement to service connection for acquired psychiatric disability, claimed as depression (to include as secondary to the Veteran's service-connected pelvic inflammatory disease (PID)).

The Board notes that the RO had denied the Veteran's claim of entitlement to service connection for a mental condition, secondary to miscarriage in February 1996 due to no current disability at the time.  The Board additionally notes that she had originally filed a claim that was received in October 1995 specifically for emotional stress.  The Board further notes that the Veteran's representative filed a separate and distinct claim of depression that was received in August 2007.  The Board notes that the RO adjudicated the claim in March 2008 based on the merits.  The Board notes that since the Veteran's claim does not have the same factual basis as a prior claim, then the Veteran is not seeking to reopen her prior claim, but rather is opening a new claim.  See Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008).  Accordingly, the new and material evidence requirement pursuant to 38 U.S.C.A. § 5108 is not for application.  Id.      

The Board notes that at the September 2009 hearing before the Board at the RO, the Board suggested a new theory of causation--entitlement to service connection for depression secondary to the Veteran's service-connected PID.  The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

In service, the Veteran completed a March 1986 report of medical history and marked the appropriate box to indicate she had "Depression or excessive worry."  A physician's summary revealed, "Trouble sleeping, depression, nervous trouble related to stress at home and work."    

Post service, when she was afforded a VA examination in January 1996, no acquired psychiatric disability was found, however.  

At a September 2009 hearing before the Board at the RO, the Veteran testified that she had seen a psychiatrist at the VA medical center in Portland, Oregon after moving back to the area.  When asked if any doctor has told her that depression is related to her miscarriages, she responded, "I guess it was a psychiatrist."  At the time of the aforementioned hearing, VA treatment records from February 2006 to August 2007 were of record.  The Board remanded the claim in December 2009 for additional development.  

Per the Board's remand instructions, the RO sent a January 2010 letter to the Veteran advising her to provide a date range of when she received treatment for depression at the VA medical center.  To date, no response has been received regarding this specific information.  Nevertheless, it appears to the Board that the RO obtained all available treatment records from the VA medical center in Portland, Oregon subsequent to the January 2010 letter.  

A December 2006 VA treatment record shows that the Veteran underwent a PTSD screening in which she was asked if in the last two weeks she had little interest or pleasure in doing things, and was feeling down, depressed, or hopeless.  The Veteran responded, "Not at all".  After answering a couple more questions, it was determined that the PTSD screening was negative.

No other VA treatment record shows any complaints of treatments for, or any diagnosis of acquired psychiatric disability.

When the Veteran underwent a VA psychiatric examination in March 2010, the Veteran shared the she was not currently receiving any psychiatric treatment in terms of medications or counseling.  She had not received any psychiatric treatment in the past and denied a need for mental health treatment at the time.  The VA examiner found that her electronic files did not contain a diagnosis of depression.  After interviewing and examining the Veteran, and after reviewing her claims file, the VA examiner responded "None" regarding clinical disorders (Axis I).  The VA examiner stated that the Veteran "is not suffering from depression currently and reported no difficulties with depression in the past.  She is not suffering from depression caused by her service-connected pelvic inflammatory disease or any other service-connected medical disorder."

The Board acknowledges the Veteran's assertion that she has depression related to her service-connected PID.  While she is competent to testify as to her symptoms, she is not competent to diagnosis and render a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have acquired psychiatric disability, to include depression.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for acquired psychiatric disability, to include depression.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to service connection for acquired psychiatric disability is not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the bilateral hip disabilities, the Board believes further development is necessary to clarify the nature of the claimed disabilities.  The assessment on VA examination in September 2007 was greater trochanteric bursitis.  Some tenderness and limitation of motion was reported at that time.  However, on VA examination in March 2010, the impression was no significant hip disability.  This was based on what appears to have been a normal clinical examination and x-rays of the hips.  Further examination is necessary to reconcile the two conflicting examination findings. 

The Veteran is also claiming entitlement to service connection for bilateral knee disabilities, to include as secondary to the Veteran's service-connected bilateral ankle chronic synovitis with laxity and DJD.  Although the Veteran was afforded another VA examination in March 2010 per the Board's December 2009 remand, the Board finds the VA medical opinions are inadequate.

The VA examiner in March 2010 found that the Veteran had bilateral knee degenerative joint disease.  However, the medical opinion provided is inadequate for two reasons.  First, the examiner stated that he was not able to state that the knee issues are related to the service-connected bilateral ankle disability without resorting to mere speculation.  With nothing further added to the statement, the examiner did not explain the basis for such an opinion, and the basis for such opinion is not apparent into the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Secondly, the VA examiner did not address whether the Veteran's knee disability is directly related to service, particularly to the Veteran's military occupational specialty (MOS) as a cook in service per the Board's remand instructions.  Consequently, additional development is required.  

The Board also again notes that service connection for low back disability was granted by rating decision in March 2011.  In view of the nature of the hip and knee disabilities and the fact that one theory of service connection is that they are secondary to service-connected ankle disabilities, the Board believes that the potential theory of service connection secondary to the recently service-connected low back disability must also be developed. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be scheduled for VA bilateral hip and bilateral knee examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  Medical diagnoses of all hip and knee disorders found on examination should be clearly reported.  If a diagnosis of disability of the hips is not warranted, the examiner should address the significance of the findings reported on VA examination in September 2007. 

If a diagnosis of disability of the hips is warranted, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the hip disabilities are causally related to service, particularly to the Veteran's MOS as a cook?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the hip disabilities are proximately due to the Veteran's service-connected ankle disabilities and/or service-connected low back disability?  

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the hip disabilities have been aggravated by the Veteran's service-connected ankle disabilities and/or service-connected low back disability?

The examiner should also respond to the following:
  
     d)  Is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral knee disabilities are causally related to service, particularly to the Veteran's MOS as a cook?

     e)  Is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral knee disabilities are proximately due to the Veteran's service-connected ankle disabilities and/or service-connected low back disability?  

     f)  Is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral knee disabilities have been aggravated by the Veteran's service-connected ankle disabilities  and/or service-connected low back disability?

A rationale should be provided.

2.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the questions posed in the above paragraph number 1. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to service connection for bilateral hip and knee disabilities, to include as secondary (including by aggravation) to the Veteran's service-connected bilateral ankle chronic synovitis with laxity and DJD and also as secondary(including by aggravation) to the service-connected low back disability .  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


